Order entered May 16, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01008-CV

                PROGRESSIVE CHILD CARE SYSTEMS, INC., Appellant

                                               V.

           LEGACY VILLAGE LIMITED PARTNERSHIP, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01220-2012

                                           ORDER
       We GRANT the parties’ May 12, 2016 joint motion for extension of time to file

appellant’s and cross-appellants’ reply briefs and extend the time to JUNE 15, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE